
	

114 HR 3291 IH: Medicare Crosswalk Hospital Code Development Act of 2015
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3291
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Ryan of Wisconsin introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to develop a crosswalk between HCPCS and MS–DRG
			 codes for similar hospital services.
	
	
 1.Short titleThis Act may be cited as the Medicare Crosswalk Hospital Code Development Act of 2015. 2.Development of Medicare HCPCS version of MS–DRG codes for similar hospital servicesSection 1886 of the Social Security Act (42 U.S.C. 1395ww) is amended by adding at the end the following new subsection:
			
				(t)Relating similar inpatient and outpatient hospital services
					(1)Development of HCPCS version of MS–DRG codes
 (A)In generalNot later than January 1, 2018, the Secretary shall develop HCPCS versions for MS–DRGs that is similar to the ICD–10–PCS for such MS–DRGs such that, to the extent possible, the MS–DRG assignment shall be similar for a claim coded with the HCPCS version as an identical claim coded with an ICD–10–PCS code.
 (B)Coverage of surgical MS–DRGsIn carrying out subparagraph (A), the Secretary shall develop HCPCS versions of MS–DRG codes for not fewer than 10 surgical MS–DRGs.
						(C)Publication and dissemination of the HCPCS versions of MS–DRGs
 (i)In generalThe Secretary shall develop an HCPCS MS–DRG definitions manual and software that is similar to the definitions manual and software for ICD–10–PCS codes for such MS–DRGs. The Secretary shall post the HCPCS MS–DRG definitions manual and software on the Internet website of the Centers for Medicare & Medicaid Services. The HCPCS MS–DRG definitions manual and software shall be in the public domain and available for use and redistribution without charge.
 (ii)Use of previous analysis done by MedPACIn developing the HCPCS MS–DRG definitions manual and software under clause (i), the Secretary shall consult with the Medicare Payment Advisory Commission and shall consider the analysis done by such Commission in translating outpatient surgical claims into inpatient surgical MS–DRGs in preparing chapter 7 (relating to hospital short-stay policy issues) of its Medicare and the Health Care Delivery System report submitted to Congress in June 2015.
 (D)Definition and referenceIn this paragraph: (i)HCPCSThe term HCPCS means, with respect to hospital services (other than inpatient hospital services) for which payment is made under this title, the code under the Healthcare Common Procedure Coding System (HCPCS) (or a successor code) for such services.
 (ii)ICD–10–PCSA reference to an ICD–10–PCS code includes a reference to a successor to such code..  